Nursing Programs — Development — Supervision Department of Education. The State Board of Vocational and Technical Education, and the Oklahoma Board of Nurse Registration and Nursing Education have no responsibility for the development of public programs for the education of practical nurses and associate degree registered nurses.  Local sponsoring agencies or institutions may, under a policy directive issued by the State Board for Vocational Education, assume responsibility for developing such public programs, and may determine when a nursing education program is needed in a particular institution or community, or whether or not a program for the education of practical nurses should be closed when an educational program for associate degree registered nurses opens. The State Department of Vocational and Technical Education is empowered to formulate and adopt courses of study, etc., in the vocational and technical schools of this State. However, since the Oklahoma Board of Nurse Registration and Nursing Education is statutorily authorized and directed to fix standards and prescribe rules for nursing education and licensing of nurses; to qualify and accredit schools of nursing meeting the Board's standards and complying with its rules; and to conduct periodic surveys to ascertain that accredited schools maintain such fixed standards and abide by such prescribed rules; it has, to the extent necessary to perform its functions, the responsibility to supervise such educational programs. The Attorney General has had under consideration your recent letter in which you in effect request an opinion on the following questions: 1. Does the State Department of Vocational and Technical Education, or the Oklahoma Board of Nurse Registration and Nursing Education, or the local sponsoring agency or institution, have the responsibility for: a. Development of public programs for the education of practical nurses and associate degree registered nurses? b. Supervision of such programs? 2. Is the State Department of Vocational and Technical Education, or the Oklahoma Board of Nurse Registration and Nursing Education, or the local sponsoring agency or institution, authorized or required to determine: a. When a nursing education program is needed in a particular institution or community? b. Whether or not a program for the education of practical nurses should be closed when an educational program for associate degree registered nurses opens? For purposes of this opinion, it is assumed that the phrase, "associate degree registered nurses" is used as a synonym for the term "professional" nurses as used in 59 O.S. 567.12 [59-567.12](b) (1968).  Title 70 O.S. 14A-1a [70-14A-1a], 1b, and 1c, pertain to the creation, membership, and powers and duties of the State Board of Vocational and Technical Education.  In Section 70 O.S. 14A-1c [70-14A-1c](d), the Board is authorized to: "Provide for the formulation and adoption of curricula, courses of study, and other instructional aids necessary for the adequate instruction of students in the vocational and technical schools and colleges of this State." Title 59 O.S. 567.1 [59-567.1] through 59 O.S. 567.15 [59-567.15] (1961), inclusive, as amended by 59 O.S. 567.2 [59-567.2] through 59 O.S. 567.16 [59-567.16] (1968), prescribes the powers and duties of, and procedures to be followed by, the Oklahoma Board of Nurse Registration and Nursing Education.  Title 59 O.S. 567.4 [59-567.4] (1968), provides in pertinent part: ". . . The Board shall carry on licensing and educational functions for professional and practical nursing." (Emphasis added) Title 59 O.S. 567.12 [59-567.12] (1968), provides in pertinent part: "To qualify as an approved school for professional nurses, the school must be conducted in the State of Oklahoma in cooperation with a general hospital providing clinical experience in basic nursing services or be actively affiliated with such a hospital. Such school shall provide a course of study and clinical experience in nursing adults and children, and meeting the standards fixed by the Board and prescribed in its rules; . . . Approved schools for professional nurses shall require all persons enrolled to have completed and approved high school educational program.  "(a) Approved hospitals in the State of Oklahoma authorized to conduct nursing education and training programs leading to the registered nurse (R.N.) diploma, involving a minimum of twenty-seven (27) months of such education and training, are hereby authorized to cooperate with any accredited college or university; and the Oklahoma Board of Nurse Registration and Nursing Education is hereby authorized to recognize such education and training completed at an accredited college under direction of the authorized hospital, as a part of the accepted education and training requirements of a minimum of twenty-seven (27) months' education and training for the registered nurse (RN.) diploma prerequisite for licensing.  "(b) To qualify as an approved degree or collegiate program of study for professional nurses, the Board may approve a school of nursing conducted by a university or college that provides a prescribed program of study, a minimum of two (2) academic years or sixty eight (68) semester hours credit) in connection with clinical experience in a hospital devoted to professional study offering clinical nursing experience in the care of adults and children, and meeting the standards fixed by the Board, and prescribed in its rules; . . . . "(c) To qualify as an approved school of practical nurses, the school must be conducted in the State of Oklahoma in connection with a licensed hospital, or actively affiliated with such a hospital. Such schools shall give a course meeting the standards fixed by the Board and prescribed in its rules, and requiring at least twelve (12) months of study with clinical hospital experience in the care of adults and children. Such schools shall require students . . . Schools for practical nurses shall be approved if otherwise meeting the requirements of this Act and the rules of the Board, although not offering all courses of study and clinical experience prescribed by the Board, if provision is made by the school for supplying such courses to its students through other institutions that meet the requirements of the Board, and prescribed in its rules for affiliation; . . . ." (Emphasis added) Title 59 O.S. 567.13 [59-567.13] (1961) authorizes and directs the Board, from time to time, as it deems necessary, to survey all schools of professional or practical nursing in the State, and in pertinent part provides: "Written reports of each survey shall be submitted to the Board. If the Board determines that any designated State accredited school of professional or practical nursing is not maintaining the standards required by this Act, notice thereof in writing specifying the defect or defects shall be immediately given to the school by the Board. The school that fails to correct these conditions to the satisfaction of the Board within a period of one (1) year shall be discontinued as a State accredited and approved school." Page 9 of a manual entitled, "POLICIES OF HEALTH OCCUPATIONS TRAINING DIVISION OF THE STATE BOARD FOR VOCATIONAL EDUCATION," contains the following: "Standards for adult programs are the same as for similar programs for high school students. The selection of enrollees will be made in accord with the expectations for performance on the specific job for which training is given. In all health occupations courses, the degree of emotional maturity, personal integrity, and physical health are just as significant as the mental ability of the enrollees. In any program for which a license or certificate is conferred by a board or agency other than Vocational Education, the program of training will meet the standards set by the relevant body. " (Emphasis added) This supports the conclusion that the State Department of Vocational and Technical Education has recognized that where graduates of health occupations training courses are subject to licensing or certification as a prerequisite to practice of their acquired skills in Oklahoma, general supervision of the program by the licensing or certifying agency is necessary to assure that the training program conforms to the standards established by such agency.  It is, therefore, the opinion of the Attorney General that your questions No. 1(a), 2(a), and 2(b) must be answered as follows: Neither the State Department of Vocational and Technical Education, nor the Oklahoma Board of Nurses Registration and Nursing Education are charged with responsibility for the development of public programs for the education of practical nurses and associate degree registered nurses. Neither has the responsibility of determining when a nursing education program is needed in a particular institution or community or whether or not a program for the education of practical nurses should be closed when an educational program for associate degree registered nurses opens.  Under the policy directive quoted above, the sponsoring agency or institution may initiate and assume responsibility for development of health occupations training programs, or to determine when a nursing education program is needed, or deciding if and when such programs shall be closed because an educational program for associate degree registered nurses opens.  The State Department of Vocational and Technical Education may provide for "the formulation and adoption of courses of study, etc.", as provided for in the quoted section 14A-1c(d). However, since the criteria for the courses of study are those fixed by the Oklahoma Board of Nurse Registration and Nursing Education, a high degree of cooperation between these agencies is essential if their mutual objectives are to be achieved.  It is the further opinion of the Attorney General that, in answer to your question 1(b), supervision of programs for the education of practical nurses and associate degree registered nurses is largely vested in the Oklahoma Board of Nurse Registration and Nursing Education insofar as such programs must be accommodated to the standards and the rules and regulations fixed by such Board as a condition of licensing of the graduates of such programs to practice in Oklahoma. This does not contemplate day-to-day supervisory action, but does cover establishment of reasonable requirements of curricula and standards for and qualifications of teachers and facilities.  (Carl G. Engling)